Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under article 7 of MPEP Appendix T-  Patent Cooperation Treaty and Regulations Under the PCT, which states that any designated Office may require the applicant to file drawings necessary for understanding the invention. The formation of the foodstuff retriever and cavity (as seen in figure 8 and claim 1) must be clarified, as the depiction in the claims does not match that of the Specification or drawings. Regarding claim 1, notably figure 8, which is the only figure illustrating the container in the cavity, depicts the foodstuff retriever (12, 14, 16, 18; see figure 1) extending from the cavity (2) to near at least one of the walls, but not specifically to, i.e., abutting or in contact with, at least one of the walls. Furthermore, the figures and Specification illustrate and describe the foodstuff retriever as forming the cavity, rather than extending from the cavity. See figures 1 and 2 and 11:3-5. Similarly, rim (62) is stated as being inclined towards the container to allow foodstuff falling on the rim to fall back into the container (see specification page 10, lines 27-33 and claim 22). However, figure 7, which illustrates the most comprehensive view of the rim (62), illustrate the rim as being horizontal at best (arguably, the rim could be interpreted as inclining downwardly towards the window), rather than being inclined towards the container.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 10-11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich (U.S. 2008/0252464 A1) in view of Gibbs (US 20180235183 A1).
Regarding claim 1, Panasevich discloses a. walls (210; see figures 2A and 2B and paragraph 
[0036]) defining therebetween a chamber (204; see id.), the walls including a front wall (front 210 forming 214; see id.) defining a window (206; see id.) to allow an animal to access the chamber from outside the tracking device (see figure 7 and paragraph [0036]), a rear wall (rear 210; see figures 2A and 2B and paragraph [0036]), and two side walls (side 210; see id.); b. A container (106) arranged in the chamber and defining a cavity to store foodstuffs to be taken by the animal (see figures 2A and 7 and paragraph [0028)); c. A foodstuff retriever (rims and sidewalls of 106; see figure 2A; see also Spec. at 10:33-11:5 and figures 1 and 2) to retrieve foodstuffs expelled out of the cavity and not consumed by the animal (compare figure 2A, with Applicant’s figures 1 and 2; see also Spec. at 10:33-11:5), wherein the foodstuff retriever comprises a first foodstuff retrieval element extending from the cavity (right rim and sidewall of 106) near to a first of the walls, and a second foodstuff retrieval element extending from the cavity (left rim and sidewall of 106) near to a second of the walls, wherein the container (containers 106 are between the two walls, see fig 2A) is arranged between the first wall and the second wall; and d. A weighing system (108; see paragraph [0029]) configured to determine a weight of foodstuffs that have been taken from the cavity and that have not been retrieved by the foodstuff retriever during a period of time (see id., figure 7, and paragraphs [0022]-[0023], [0044], and [0064]), the weighing system comprising a scale (see figure 7 and paragraphs [0022]-[0023], [0029], [0044], and [0064]) arranged in the chamber (see id.) and configured to acquire measurements indicative of a cumulative weight of the container and of the foodstuffs contained in the cavity. See id., noting “[measurement device 108 may be positioned under food container 106 to measure the weight of food container 106,” thereby implying that the weight of the container is included with the weight of the food.
Panasevich does not expressly teach whether the foodstuff retriever extends from the cavity up to at least one of the walls and wherein the (a singular) container is arranged between the first wall and the second wall. See figure 2A.
Gibbs teaches the first and second foodstuff retriever element extending from the cavity up to at least one of the walls (see rim and sidewalls of 101, fig 1) and where the container is arranged between the first wall and the second wall (see container 101 in between walls of 200). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foodstuff retriever of Panasevich to extend from the cavity up to the walls and to have the container arranged between the first and second wall to prevent foodstuff from falling between the container and the sidewalls, which would allow for easier cleaning and more accurate weight measurements. 

Regarding claim 2, Panasevich as modified by Gibbs teaches the device according to claim 1, and Panasevich further teaches wherein the first wall and second wall are the side walls (walls 210, see fig 2A). 

Regarding Claim 4, Panasevich as modified by Gibbs teaches that the container has a first edge and a second edge opposite to the first edge (see Panasevich at figure 2A; Gibbs fig 1) and the container has a width measured between the first edge and the second edge which is substantially equal to a distance separating the first wall and the second wall (see Gibbs fig 1), so that the container extends from the first wall up to the second wall (see Gibbs fig 1, Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14, wherein Applicant discloses a non-ordinary definition for “up to’), the first foodstuff retrieval element forms a first upper rim of the container extending from the cavity up to the first edge (see Gibbs fig 1, Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14), the second foodstuff retrieval element forms a second upper rim of the container extending from the cavity up to the second edge. See Gibbs fig 1, Panasevich at figure 2A; see also Spec. at 2:31-34 and 11:6-14, modification of Panasevich as modified by Gibbs in the rejection of claim 1, supra.

Regarding claim 10, Panasevich as modified by Gibbs teaches the device according to claim 1, and Panasevich further wherein the measurements comprise a first measurement (weight of food before eating, see para 0064) and a second measurement (weight of food after eating, see para 0064) acquired by the scale after the first measurement, and wherein the weighing system comprises an infinite impulse response filter (see Panasevich at paragraphs [0068]-[0070], [0080], and [0097]) configured to eliminate or not the second measurement (see weight measurement update conditions, para 0080) See id.

Regarding Claim 11, Panasevich as modified by Gibbs teaches that the scale is less accurate than a scale having an accuracy of 0.01 grams. See Panasevich at paragraph [0045].
Panasevich does not expressly teach the scale being electronic.
Gibbs teaches an electronic scale (scale 205, see para 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scale of Panasevich with the electronic scale of Gibbs in order to improve the precision of the weighing and facilitate calibration of the scale and support functions such as tareing.

Regarding Claim 19, Panasevich as modified by Gibbs teaches a detector (Panasevich 116; see Panasevich at paragraphs [0030]-[0032]) configured to detect an entry of an animal into the chamber via the window (see id. and Panasevich at figure 7 and paragraph [0036]) and an exit of the animal out of the chamber via the window (see Panasevich at figure 7 and paragraphs [0030]-[0032] and [0036]), and wherein the weighing system is configured so that the period of time begins when the detector detects the entry of the animal and ends when the detector detects the exit of the animal. See Panasevich at paragraphs [0064]-[0067] and [0072].

Regarding Claim 21, Panasevich as modified by Gibbs teaches a radio-identification reader (see Panasevich at paragraphs [0050], [0059], and [0109]) adapted to receive data from a radio-label (RFID tag; see Panasevich at paragraphs [0041], [0049], [0051], and [0108]) carried by an animal accessing the chamber via the window (see id. And Panasevich at figure 7 and paragraphs [0032] and [0036]), wherein the data allows the animal to be identified in a database of individuals. See Panasevich at figure 10 and paragraphs [0065]-[0067] and [0097]-[0100].

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Panasevich (U.S. 2008/0252464 A1) in view of Gibbs (US 20180235183 A1) as applied to claim 4 above, and further in view of Welker (U.S. 4161924).
Regarding claim 5, Panasevich as modified by Gibbs does not expressly teach flexible seals as 
claimed.
Welker teaches flexible seals connecting components of the device. See 1:45-48 and 5:26-28.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant's 
invention to modify Panasevich to have flexible seals connecting components of the device, as taught by Welker, in order to prevent leakage or water ingress. See id. Although Panasevich as modified by Welker does not expressly teach whether the flexible seals connect the first and second edges to the first and second walls, respectively, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to prevent water or food ingress to the electronic weighing system, which would otherwise cause damage. See Panasevich at figures 2A, 2B, and 7; Welker at figure VIII.

Claims 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Gibbs as applied to claims 1 and 19 above, and further in view of Ausman et al., WO 2017/214698 A1 (hereinafter Ausman; submitted by Applicant on IDS filed 1/13/2021).
Regarding Claim 12, Panasevich as modified by Gibbs does not expressly teach the claim 
limitations.
Ausman, similarly directed to a device for tracking animal food consumption, comprising walls 
defining therebetween a chamber (see figures 1a-1c and paragraph [0049]), the walls including a front wall defining a window (22) to allow an animal to access the chamber from outside the tracking device (see id.), teaches that it is known in the art to have the window is sized to receive a head and neck of an animal such as a cat. See id.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the window of Panasevich as modified by Gibbs be sized to receive a head and neck of an animal such as a cat (note that Panasevich as modified by Gibbs teaches the device being for a cat), as taught by Ausman, in order to limit a degree of animal ingress into the device so as to prevent undue spillage of food or water or damage to electronics. See Panasevich at figure 7.
Although Panasevich as modified by Welker and Ausman does not expressly teach whether the 
window has a maximum diameter (see Spec. at 5:3-6) less than or equal to 19 centimeters, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to size the window appropriate to achieve the function described in Panasevich as modified by Welker and Ausman. See Ausman at paragraph [0049]. See also Spec. at 8:30-9:2, noting the disclosure that the claimed range achieves the function desired by Panasevich as modified by Welker and Ausman. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 105 USPQ 233.

Regarding Claim 17, Panasevich as modified by Gibbs does not expressly teach the claim 
limitations.
Ausman, similarly directed to a device for tracking animal food consumption, comprising walls 
defining therebetween a chamber (see figures 1a-1c and paragraph [0049]), the walls including a front wall defining a window (22) to allow an animal to access the chamber from outside the tracking device (see id.), teaches that it is known in the art to have the device comprise a roof (13) having a convex or inclined shape to prevent an animal from standing on the roof when the device is laid on a floor. See figure 1a and paragraph [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified Panasevich as modified by Gibbs to have a roof having a convex or inclined shape to prevent an animal from standing on the roof when the device is laid on a floor, as taught by Ausman, in order to protect the food and water from the exterior environment and prevent an animal in a multi-animal household from being too intimidated to eat. See id.

Regarding Claim 20, Panasevich as modified by Gibbs does not expressly teach whether the detector comprises an infrared beam emitter as claimed.
Ausman, similarly directed to a device for tracking animal food consumption, comprising walls defining therebetween a chamber (see figures 1a-1c and paragraph [0049]), the walls including a front wall defining a window (22) to allow an animal to access the chamber from outside the tracking device (see id.); the device comprising a detector (60; see paragraphs [0054] and [0073]) configured to detect an entry of an animal into the chamber via the window (see id.) and an exit of the animal out of the chamber via the window (see id. and paragraph [0075]), teaches that it is known in the art to have the detector comprise a photoelectric beam emitter (see paragraph [0054], noting that a photoelectric detector has a beam emitter), and a receiver arranged to receive a photoelectric beam emitted by the photoelectric beam emitter (see id., noting that a photoelectric detector has a receiver and functions as claimed), the photoelectric beam emitter being arranged so that the photoelectric beam is interrupted by an animal accessing the chamber via the window. See id.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Panasevich as modified by Gibbs to comprise a photoelectric beam emitter, and a receiver arranged to receive a photoelectric beam emitted by the photoelectric beam emitter, the photoelectric beam emitter being arranged so that the photoelectric beam is interrupted by an animal accessing the chamber via the window, as taught by Ausman, in order to use a known type of detector to identify animal presence. Although Panasevich as modified by Welker and Ausman teaches a photoelectric detector rather than specifically an infrared detector—infrared being a subset of photoelectric—it would have been obvious to a person having ordinary skill in the art at the time of Applicant's invention to modify the detector be infrared, a well-known and conventional type of detector, in order to use a wavelength invisible to the human eye and meet the specific equipment preferences of a user. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Gibbs as applied to claim 1 above, and further in view of Sung, U.S. Patent Application Publication No. 2015/0373945 A1.
Regarding Claim 13, Panasevich as modified by Gibbs does not expressly teach whether the 
window has a lower edge elevated relative to the container.
Sung, similarly directed to a device for tracking the consumption of food by an animal, the 
device comprising: walls defining therebetween a chamber (interior of feeder; see figure 1), the walls including a front wall defining a window (185) to allow an animal to access the chamber from outside the device (see id. and paragraph [0031]), and a container (110, 120) arranged in the chamber (see id.) and defining a cavity to store foodstuffs to be taken by the animal (see /d., figure 5, and paragraph [0033]), teaches that it is known in the art to have the window have a lower edge elevated relative to the container. See figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the window of Panasevich as modified by Gibbs to have a lower edge elevated relative to the container, as taught by Sung, in order to ensure that food uneaten or dropped by the animal remains in the device, so as to promote cleanliness around the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Gibbs as applied to claim 1 above, and further in view of Ruch, U.S. Patent No. 2,586,565.
Regarding Claim 14, Panasevich as modified by Gibbs teaches a rim (Panasevich 220; Welker rim for 83) extending between the window and the container (see Panasevich at figure 2A; Welker at figure VIII), but does not expressly teach the rim partially overhanging the container.
Ruch, similarly directed to an animal feeding device, teaches that it is known in the art to have a rim (22 or 28; see figures 3 and 7) extending between a window allowing an animal to access feed from outside the device (see id.) and a container (17) defining a cavity to store foodstuffs to be taken by the animal (see id. and 3:26-29), so as to partially overhang the container. See figures 3 and 7, 3:30-35, 4:70-74, and claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panasevich as modified by Gibbs to have a rim extending between the window and the container so as to partially overhang the container, as taught by Ruch, in order to provide a guard for preventing an animal from chewing on the container. See Ruch at 2:3-5 and 3:30-35.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Gibbs as applied to claim 1 above, and further in view of Baxter et al., U.S. Patent Application Publication No. 2015/0101543 A1 (hereinafter Baxter).
Regarding Claim 15, Panasevich as modified by Gibbs does not expressly teach whether the window has an adjustable size.
Baxter, similarly directed to a device for feeding an animal, teaches that it is known in the art for the device to comprise walls (32, 34, 37) defining therebetween a chamber (see, e.g., figures 1 and 3), the walls including a front wall (32) defining a window (383; see id. and paragraph [0045]) to allow an animal to access the chamber from outside the device (see id.), wherein the window has an adjustable size (via 31). See figures 3 and 5 and [0047]-[0049]; see also Spec. at 8:12-15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the window of Panasevich as modified by Welker to have an adjustable size, as taught by Baxter, in order to provide an animal selective access to the food.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Welker as applied to claim 1 above, and further in view of Becattini, Jr. et al, U.S. Patent Application Publication No. 2009/0241843 A1 (hereinafter Becattini, Jr.).
Regarding Claim 16, Panasevich as modified by Welker does not expressly teach whether the 
window is arranged to be at least 7 centimeters from a floor on which the device is laid.
Becaittini, Jr., similarly directed to a device for animal feeding, comprising: walls defining
therebetween a chamber (see figures 1 and 6), the walls including a front wall  (12) defining a window (cut-out in 12, described as creating a “low portion”; see figures 1 and 6 and paragraphs [0038] and [0040)]) to allow an animal to access the chamber from outside the device (see figure 1 and paragraphs [0043]-[0045]), a rear wall, and two side walls (see figures 1 and 6), teaches that it is known in the art to have the window arranged to be from about two inches (about 5.08 centimeters) to about six inches (15.24 centimeters) from a floor on which the device is laid. See figure 1 and paragraph [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the window of Panasevich as modified by Gibbs to be arranged to be at least about 5.08 cm to about 15.24 cm from a floor on which the device is laid, as taught by Becaittini, Jr., in order to contain spills within the chamber. See Becattini, Jr. at paragraph [0039].
Although Panasevich as modified by Gibbs and Becattini, Jr. does not expressly teach at least 7 centimeters from a floor on which the device is laid—though it is noted that Panasevich teaches the container above a base of the chamber (see Panasevich at figures 2A and 2B), and Becattini, Jr. teaches the window about 5.08 cm to about 15.24 cm above the height of the container (see Becattini, Jr. at paragraph [0039])—it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the window of Panasevich as modified by Gibbs and Becaittini, Jr. to be arranged at least 7 centimeters from a floor on which the device is laid, in order to place the window at an optimum height so as to minimize spills outside the chamber, while also being comfortable for a given-sized animal to access.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Panasevich and Gibbs as applied to claim 1 above, and further in view of McKinney, U.S. Patent No. 4,029,051.
Regarding Claim 18, Panasevich as modified by Welker teaches that one of the walls (Panasevich 306) is at least partly transparent (see Panasevich at figure 2B and paragraph [0039]), but does not expressly teach whether the front wall is at least partly transparent.
McKinney, similarly directed to a device for animal feeding, teaches that it is known in the art to have walls defining therebetween a chamber (see figure 2), the walls including a front wall (18) defining a window (28; see id. and figure 3) to allow an animal to access the chamber from outside the device (see /d.), and a container (32) arranged in the chamber and defining a cavity to store foodstuffs to be taken by the animal (see figure 2), wherein the front wall is at least partly transparent. See figure 2, 1:34-39, and 2:64-3:3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front wall of Panasevich as modified by Welker to be at least partly transparent, as taught by McKinney, in order to allow the animal to see outside the device while eating, and thereby improve its comfort. See 2:64-3:3 and 3:28- 32. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Panasevich, Welker, and Ruch as applied to claim 14 above, and further in view of Sebastian et al., U.S. Patent No. 5,577,461 (hereinafter Sebastian).
Regarding Claim 22, Panasevich as modified by Welker and Ruch does not expressly teach whether the rim is inclined towards the container. See Ruch at figures 3 and 7.
Sebastian, similarly directed to a device for animal feeding, teaches that it is known in the art for a rim (26) to be inclined towards a container (16) defining a cavity to store foodstuffs to be taken by an animal (see figures 1 and 6 and 3:60-63), wherein the rim is inclined towards the container so that a foodstuff falling on the rim then falls back into the container. See figures 1 and 6 and 3:55-59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rim of Panasevich as modified by Welker and Ruch to be inclined towards the container so that a foodstuff falling on the rim then falls back into the container, in order to 
facilitate cleaning or disposal of uneaten food, and to ensure accurate weighing of the amount of food remaining so as to accurately determine an amount of food consumed by the animal.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 9 of the remarks, Applicant argues that the Panasevich does not teach the foodstuff 
retrieval elements extending up to the wall due to the presence of two containers, and that similarly Welker does not teach this limitation. This argument is now moot due to the new rejection of Panasevich combined with Gibbs (see rejection above). 
	Applicant also argues that since Welker does not teach a weighing system, the motivation for rims extending to the sidewalls to prevent food falling in between and therefore incorrect weight measurements would not have been obvious to one of ordinary skill in the art. This argument is also now moot due to the combination of Panasevich and Gibbs, which includes an electronic weighing system (see rejections of claims 1 and 11 above). 
On pages 7 and 8 of the remarks, Applicant argues that the drawing objections are improper as the PCT does not require every feature of the drawings. While this is correct, article 7 of MPEP Appendix T-  Patent Cooperation Treaty and Regulations Under the PCT states that any designated Office may require the applicant to file drawings necessary for understanding the invention. The Examiner would like to respectfully point out that the drawing objections for both claims 1 and 22 are necessary for understanding the invention. In particular, as stated in the original objection, in regards to claim 1, the figures and specification illustrate the foodstuff retriever as forming the cavity rather than extending from the cavity, which is contradictory and therefore requires clarification. In regards to claim 22, the claim states that the rim is inclined towards the container to allow foodstuff that falls on the rim to fall back into the container, which is opposite the depiction of rim 62 in figure 7. Corrected drawing sheets to provide a better understanding of the invention are required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642